     Case 3:21-cr-00063-RGJ Document 1 Filed 06/09/21 Page 1 of 3 PageID #: 1


                                                                                    FILED JS 1
                                                                          'JS DIS T~ l '.: 7 : ::; up r CL ERK
                             UNITED STATES DISTRICT COURT                  'rr'ESTERN .ISi PI CT OF I( Y

                             WESTERN DISTRICT OF KENTUCKY
                                                                             21 JUN-9 AH 9: 34
                                     AT LOUISVILLE

UNITED STATES OF AMERICA

                                                                 INFORMATION
V.
                                                          NO.        3 '.~I ~--<o3- \Q.&1
                                                                  18 U.S.C. § 242
CORY P. EVANS


The United States Charges:
                                            COUNTl
                             (Deprivation of rights under color of law)

        On or about May 31 , 2020, in the Western District of Kentucky, Jefferson County,

Kentucky, the defendant, CORY P. EVANS, while acting under color of law, willfully deprived

arrestee M.C. of the right, secured and protected by the Constitution and laws of the United States,

to be free of an umeasonable seizure, which includes the right to be free from the use of

umeasonable force by a law enforcement officer. Specifically, the defendant, CORY P. EVANS,

in his capacity as an officer for the Louisville Metro Police Department, struck M.C. in the back

of the head with a riot stick while M.C. was kneeling with hands in the air, surrendering for arrest.

The offense resulted in bodily injury to M.C.

        In violation of Title 18, United States Code, Section 242.



                                                --"'{d.~'1·~
                                                MICHAf:L A. BENNE~
                                                ACTI G UNITED STATES ATTORNEY

                                                KRISTEN M . CLARKE
                                                ASSISTANT ATTORNEY GENERAL
                                                CIVIL RIGHTS DIVISION
                                                U.S. DEPARTMENT OF JUSTICE
MAB:AEG
    Case 3:21-cr-00063-RGJ Document 1 Filed 06/09/21 Page 2 of 3 PageID #: 2




UNITED STATES OF AMERJCA v. CO RY P. EVA S
                                                              PE     ALT I ES

Count I: NM 10 yrs./$250,000/both/NM 3 yrs. Supervised Release


                                                                 NOT I CE

ANY PE RSON CONVICTE D OF A OFFENSE AGA INST T HE U lTE D STATES SHALL BE SU BJECT TO SPECIAL
ASSESSMENTS , FINES , RESTITUTION & COSTS.

SPECIAL ASSESSMENTS

18 U.S.C. § 30 13 req uires that a speci al assessment shall be imposed for each count of a conviction of offenses committed after
November 11, 1984, as follows:

           Mi sdemeanor:         $ 25 per count/individual                   Felony:         $ 100 per count/individual
                                 $125 per count/other                                        $400 per count/other



In addition to any of the above assessments, you may also be sentenced to pay a fine . Such fine is due immediately unless the court
issues an order req uiring payment by a date certain or sets out an installment schedu le. You shall provide the United States Attorney's
Office with a current mailing address for the entire period that any part of the fine remains unpaid, or you may be held in contempt of
court. 18 U.S .C. § 357 1, 3572, 3611, 36 12

Fa ilure to pay fin e as ordered may subj ect you to the fo ll ow in g:

           I.   INTE REST and PE ALTIES as applicable by law according to last date of offense.

                      For offenses occurring after December 12, 1987:

                      No INTEREST will accrue on fines under $2,500.00.

                      I TEREST will accru e according to the Federal Civil Post-Judgment Interest Rate in effect at
                      the time of sentencing. This rate changes monthly. Interest accrues from the first bus iness day
                      following the two week period after the date a fine is imposed.

                      PENALTIES of:

                      I 0% of fine balance if payment more than 30 days late.

                      15 % of fine balance if payment more th an 90 days late.

           2.         Recordation of a LIE     shall have the same force and effect as a tax lien.

           3.         Continuou s GARNISHMENT may apply until your fine is paid.

           18 U.S.C. §§ 3612, 36 13

                      If you WILLFULLY refuse to pay your fine , you shall be subject to an ADDITIONAL FINE
                      of not more than the greater of $10,000 or twice the unpaid balance of the fin e; or
                      IMPRISONMENT for not more than I year or both . 18 U.S .C. § 36 15
    Case 3:21-cr-00063-RGJ Document 1 Filed 06/09/21 Page 3 of 3 PageID #: 3




RESTITUTION

If you are convi cted of an offense under Title 18, U.S.C. , or under certain air piracy offenses, you may also be ordered to make
restitution to any victim of the offense, in addition to, or in lieu of any other penalty authorized by law. I 8 U .S.C. § 3663

APP EAL

If you appeal your conviction and the sentence to pay your fine is stayed pending appeal, the court shall requi re:

           I.        That you deposit the entire fine amount (or the amount due under an installment schedule
                     during the time of your appeal) in an escrow account with the U.S. District Court Clerk, or

          2.         Give bond for payment thereof.

           18 U.S.C. § 3572(g)

PAYMENTS

If you are ordered to make payments to the U.S. District Court Clerk's Office, certi fied checks or money orders shou ld be made payable
to the Clerk. U.S . District Court and delivered to the appropriate division office listed below:

                     LOUISVILLE:                      Clerk, U.S. District Court
                                                      I 06 Gene Snyder U.S. Courtho use
                                                      60 I West Broadway
                                                      Louisville, KY 40202
                                                      502/625 -3500

                     BOWLING GREE                     Clerk, U.S . District Court
                                                      120 Federal Building
                                                      24 1 East Main Street
                                                      Bowling Green, KY 4210 1
                                                      270/393-2500

                     OWENSBORO:                       Clerk, U.S. District Court
                                                      126 Federal Building
                                                      423 Frederica
                                                      Owensboro, KY 4230 I
                                                      270/689-4400

                     PADUCAH:                         Clerk, U.S. District Court
                                                      127 Federal Building
                                                      50 I Broadway
                                                      Pad ucah, KY 4200 I
                                                      270/4 15-6400

If the court finds that you have the present ab il ity to pay, an order may direct imprisonment until payment is made.
